Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 9/17/2021 for the application No.  16/736,748. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Although the language in the below pointed limitations is in the specification,  it is not  described or defined with sufficient particularity each element claimed, in this case:
Claims 10, 1  and 16,   recite amended limitations 
“generating user profile data for each of the plurality of users based on the session data
and the purchase transactions associated with the first marketplace;” 
and  “obtaining, from the memory device, at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user is associated with the first marketplace;”
Per MPEP 2172.01 “…In addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). >But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. 1965) ("[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result"); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. 1965)”. In the instant claim, it is not clear whether the first user is part 
Dependent claims 2-9, 11-15 and 17-20, they are depend of independent claims pointed above,  and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
c) generating user profile data for each of the plurality of users based on the session data and the purchase transactions… the user profile data for each of the plurality of users to determine content to display to the plurality of users; f) obtaining, …. at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user.. g) generating a user profile for the first user based on the at least one of the session data and the transaction data for the first user h) determining content to display to the first user …. to at least a portion of the generated user profile for the first user;”
The “generating, obtaining and determining”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for generating a user profile. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“a) obtaining, …, session data identifying browsing events of a plurality of users ….;  b) obtaining, …, transaction data identifying purchase transactions of  at least a portion of the plurality of users for the … e) receiving, …, a content request for content to display to a first user … i) transmitting the content … for display …”.
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  from the instant disclosure, 
“At least some online marketplaces, such as retailer websites, display content. The
content may include, for example, item advertisements. The item advertisements may include an
image of an item, and a price of the item. For example, a website may display item advertisements,
and may further allow a customer to purchase the advertised items. At least some online
marketplaces display content directed to individual customers. For example, an online
marketplace may display a first set of item advertisements to a first customer browsing the online
marketplace, and display a second set of item advertisements to a second customer browsing the
online marketplace. In some examples, a retailer may operate multiple online marketplaces. Each
online marketplace may allow for the purchase of various categories of items. A customer may
visit each online marketplace, and may purchase items through each marketplace. There are
opportunities to address the determination and providing of content to users across various online
marketplaces”, paragraph 2. “In some embodiments, a method is provided that includes obtaining session data identifying browsing events of a plurality of users for a first marketplace…”, paragraph 7 and “…The operations may also include receiving a content request for content to display to a first user on a second marketplace.,,”, paragraph 8. These elements are software. 

“computer device”, “ memory device” and “different computer device”,  from the instant disclosure,

“[0025] In some examples, unified platform computing device 102 can be a computer, a
workstation, a laptop, a server such as a cloud-based server, or any other suitable device. In some
examples, each of multiple customer computing devices 110, 112, 114 can be a cellular phone, a
smart phone, a tablet, a personal assistant device, a voice assistant device, a digital assistant, a
laptop, a computer, or any other suitable device….”, paragraph 25.

“[0032] Unified platform computing device 102 is operable to communicate with database
116 over communication network 118. For example, unified platform computing device 102 can
store data to, and read data from, database 116. Database 116 can be a remote storage device, such
as a cloud-based server, a memory device on another application server, a networked computer, or
any other suitable remote storage….”, paragraph 32.

 “training a machine learning model” and “applying the trained machine learning model”, from the instant disclosure,
“[0005] In accordance with various embodiments, exemplary systems may be implemented in any suitable hardware or hardware and software, such as in any suitable computing device. For example, in some embodiments, a computing device trains a machine learning model with session data identifying browsing events and transaction data identifying purchasing events for a plurality of users. The computing device also receives and stores session data and transaction data associated with a first website for the customer. The computing device may then receive a request for content to display to the customer on a second website. The computing device generates label data based on the session data and transaction data associated with the first website, and executes the trained machine learning model with the label data. Based on execution of the trained machine learning model, the computing device generates content to display on the second website, and transmits the content”., paragraph 5.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 

“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) obtaining, …, session data identifying browsing events of a plurality of users ….;  b) obtaining, …, transaction data identifying purchase transactions of  at least a portion of the plurality of users for the … e) receiving, …, a content request for content to display to a first user … i) transmitting the content … for display …”.
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”,  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Additionally, the Examiner notes that generic elements such as “training a machine learning model” and “applying the trained machine learning model”, as claimed here,  are well-understood, routine, conventional elements and activity,  see for example the provided reference of record. These elements are fully supported under Berkheimer Option 2.

Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.

In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“computer device”, from the instant disclosure, 
“[0025] In some examples, unified platform computing device 102 can be a computer, a
workstation, a laptop, a server such as a cloud-based server, or any other suitable device. In some
examples, each of multiple customer computing devices 110, 112, 114 can be a cellular phone, a
smart phone, a tablet, a personal assistant device, a voice assistant device, a digital assistant, a
laptop, a computer, or any other suitable device. In some examples, unified platform computing
device 102 is operated by a retailer, and multiple customer computing devices 112, 114 are
operated by customers of the retailer”, paragraph 25.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-9, 11-15 and 17-20, the claims recite elements such as	
The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub. No. 20150286645 (Sinha).

As to claims 10, 1, and 16, Sinha discloses a method  (Fig. 1 and associated disclosure) comprising: 
a) obtaining, from a memory device,  session data identifying browsing events of a plurality of users for a first marketplace 
(“…[0016] In some embodiments described herein, a personalization platform provides various personalization functionalities using the user data. For example, the personalization platform may provide controlled access to the user data, enable event processing at near real-time, maintain activity timelines of the user data, enable in-session targeting, provide environment for predictive model evaluation, …”, paragraph 16.
See also at least, “[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history,…”, paragraph 15.
“…[0019] The client devices 110 and 112 may comprise, but are not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may utilize to access the networked system 102. In 110 and 112 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction involving digital goods within the networked system 102”, paragraph 19); 

b) obtaining, from a memory device, transaction data identifying purchase transactions of at least a portion of the plurality of users for the first online marketplace
(“[0045] In the example embodiment, the analysis module 350 generates various personalization models (e.g., models indicating a tendency or likelihood of interest in some things as compared to others) using the user data. The personalization models may be generated using various portions of the user data. In some embodiments, different personalization models may be developed from the user data and tested to determine the most effective personalization model for various personalization objectives (e.g., which models are best for certain types of users, which models are best for certain regions, which models are best for certain browsing session,…”, paragraph 45.
“[0049] In some embodiments, the analysis module 350 may generate a timeline of the user data. For example, a browsing session that occurred further in the past may be 

c)  generating user profile data for each of the plurality of users based on the session data and the purchase transactions associated with the first marketplace
(“[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience (e.g., using a website or e-commerce site [Examiner interprets as associated with the first marketplace]) provides a number of advantages. For instance, personalization may enable more relevant experiences for the user, retention of existing users, new user acquisitions, reactivating churned users, increasing activity per user, improving conversion from visits to transactions, and so on. Personalization may take the form of personalized search rankings/search autocomplete, website layout, onsite ads, user preferences (e.g., the item condition a user may prefer when purchasing an item from an e-commerce website), deals, featured products, and so forth.
[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information, contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth), and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites, a user device, and so on, as well as the personalization system and components described herein”, paragraphs 13 and 15.
“In some example embodiments, the personalization system 123 analyzes the user data to perform personalization of, for example, search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so on….”, paragraph 25.
“[0045] In the example embodiment, the analysis module 350 generates various personalization models (e.g., models indicating a tendency or likelihood of interest in some things as compared to others) using the user data. The personalization models may be generated using various portions of the user data. In some embodiments, different personalization models may be developed from the user data and tested to determine the most effective personalization model for various personalization objectives (e.g., which models are best for certain types of users, which models are best for certain regions, which models are best for certain browsing session, which models are best for when browsing on certain devices, and so on). In some embodiments, such personalization may include, for example, personalized search results, personalized search auto-complete, and personalized deal offerings. Features that have shown promise in personalization on the web and e-commerce [Examiner interprets as associated with the first marketplace] may include, for example, gender and age, user's location, price and category, user's history of search 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method, the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods. The personalization may include modifying the user interface, modifying information presented to the user, identifying additional items that may be of interest to the user [Examiner interprets as associated with the first marketplace], and so on”, paragraph 45.
“0057] In example embodiments, the personalization system 400 performs a variety of different personalization services for the online experiences of user 105, such as personalized search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so forth [Examiner interprets as associated with the first marketplace. In various example embodiments, the personalization system 400 may provide controlled access to the user data, enable event processing at near real-time, maintain activity timelines of the user data, enable in-session targeting, provide environment for predictive model evaluation, backup and restore the user data  [Examiner interprets as associated with the first marketplace, and so forth”, paragraph 57); 
 d) training a machine learning model with the user profile data for each of the plurality of users to determine content to display to the plurality of users
432, behavioral events 434) are stored in database 440 and used for batch processing 442 (e.g., nightly, weekly). In some embodiments, batch processing 442 provides functionality similar to data module 340 and/or analysis module 350 as shown and described in reference to FIG. 3. Batch processing 442, …includes training of models (not separately identified) that may be used by model evaluation engines 424 for producing personalization results, such as propensity models and/or results described above….”, paragraph 64 and Figs. 3-4.
“…models may be learned by personalization platform 400. These models may be generated or updated on a periodic basis (e.g., daily, weekly) and transferred to LTMFs 428 of personalization cluster 420, or to individual LTMFs 428 of particular personalization servers 422. The offline data includes, for example, user profile badges. In the example embodiment, user profile badges include some collection of variables which indicate a user's category affinity, price affinity, or other long term results which are computed offline. This data may also include demographic data from a number of sources, globally referenced user preferences such as the user's ad choice preference”, paragraph 67. See also “…evaluation engine 424 applies a machine learned model (e.g., trained by offline/batch processing 442) to each intermediate result to generate the personalization score for the intermediate result…”, paragraph 73);

e) receiving, from a  different computing device, 
The client devices 110 and 112 may comprise, but are not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may utilize to access the networked system 102. In some embodiments, the client devices 110 and 112 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction involving digital goods within the networked system 102”, paragraph 19 and Fig. 1 elements 110 and 112.
“[0033] In some embodiments, the listing engine 206 allows sellers to generate offers for discounts on products or services. The listing engine 206 may receive listing data, such as the product or service being offered, a price and/or discount for the product or service, a time period for which the offer is valid, and so forth. In some embodiments, the listing engine 206 permits sellers to generate offers from the sellers' mobile devices.[Examiner interprets as a  different computing device] The generated offers may be uploaded to the networked system 102 for storage and tracking”, paragraph 33),
 a content request for content to display to a first user on a second marketplace
206 allows sellers to conveniently author listings of items or authors to author publications. In one embodiment, the listings pertain to goods or services that a user (e.g., a seller) wishes to transact via the networked system 102. In some embodiments, the listings may be an offer, deal, coupon, or discount for the good or service. Each good or service is associated with a particular category. The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs. Furthermore, each listing for a good or service may be assigned an item identifier. In other embodiments, a user may create a listing that is an advertisement or other form of information publication. The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126). Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product. In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page”, paragraph 31), 
the second marketplace different from the first marketplace
(“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such ….The user data may be access from many difference sources such as e-commerce sites [Examiner interprets as the second marketplace different from the first marketplace], social networking sites…”, paragraph 15. See also “[0013] Example embodiments provide systems and methods for 
“[0021] In some embodiments, each of the client devices 110 and 112 may include one or more applications (also referred to as “apps”) [Examiner interprets as the second marketplace different from the first marketplace] such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application (also referred to as a marketplace application), and the like. In some embodiments, if the e-commerce site application is included in a given one of the client devices 110 and 112, then this application is configured to locally provide the user interface [Examiner interprets as the second marketplace different from the first marketplace]…”, paragraph 21);
 f) obtaining, from the memory device, at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user is associated with the first marketplace
(“0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information [Examiner interprets as transaction data for the first user], contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth) [Examiner interprets as session data for the first user], and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites…”,[ Examiner interprets as data for the first user is associated with the first marketplace] paragraph 15); 

g) generate a user profile for the first user based on the at least one of the session
data and the transaction data for the first user associated with the first marketplace
(“0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information [Examiner interprets as transaction data], contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth) [Examiner interprets as session data], and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites…”,[ Examiner interprets as data for the first user is associated with the first marketplace] paragraph 15); 


 (“a mobile app/web page subsystem (e.g., evaluating what experience to show the user including, for example, colors, positions, text size (accessibility), widgets, and flows of activity, e.g., similar to the publication system), and an ads subsystem (e.g., for retargeting)…”, paragraph 56.
“…batch processing 442 provides functionality similar to data module 340 and/or analysis module 350 as shown and described in reference to FIG. 3. Batch processing 442, in some embodiments, includes training of models (not separately identified) that may be used by model evaluation engines 424 for producing personalization results…”, paragraph 64. “…. As described above, models may be learned by personalization platform 400…”, paragraph 67 and Figs. 4 and 3).
f) transmitting to the different  computing device for display on the second market place 
((“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such ….The user data may be access from many difference sources such as e-commerce sites [Examiner interprets as the second marketplace different from the first marketplace], social networking sites…”, paragraph 15. See also “[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience 
“…the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction [Examiner interprets as different computing device for display on the second market place] involving digital goods within the networked system 102”, paragraph 19.
“[0021] In some embodiments, each of the client devices 110 and 112 may include one or more applications (also referred to as “apps”) [Examiner interprets as the second marketplace different from the first marketplace] such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application (also referred to as a marketplace application), and the like. In some embodiments, if the e-commerce site application is included in a given one of the client devices 110 and 112, then this application is configured to locally provide the user interface [Examiner interprets as transmit the content to the different computing device for display on the second marketplace]…”, paragraph 21.
“0023] In the example embodiment, an application program interface (API) server 114 and a web server 116 are coupled to, and provide programmatic and web interfaces respectively to, one or more application servers 118. The application servers 118 may host one or more publication systems 120 and payment systems 122, each of which may comprise one or more modules or applications [Examiner interprets as the second marketplace different from the first marketplace] and each of which may be embodied as hardware, software, firmware, or any combination thereof. The application servers 118 are, in turn, shown to be coupled to one or more database servers 124 that facilitate access to one or more information storage repositories or database(s) 126. In an example embodiment, the databases 126 are storage devices that store information to be posted (e.g., publications or listings) to the publication system 120. The databases 126 may also store digital goods information in accordance with example embodiments”, paragraph 23-25).
As to claims 11, 2 and 17, Sinha discloses 
determining a_conversion_rate_based_on _ the_content
(Sinha’s system discloses events including conversion, “For instance, personalization may enable more relevant experiences for the user, retention of existing users, new user acquisitions, reactivating churned users, increasing activity per user, improving conversion from visits to transactions …”, paragraph 13 and  “[0044] In some embodiments, the data module 340 may access the user data (e.g., behavioral events and transactional events) from many difference sources such as the publication system 120 (e.g., browsing history from a search site or e-commerce site), the payments system 122 (e.g., purchase history of the user), the databases 126 (e.g., behavior history of the user such as past user interface interactions by the user), the third party servers 130 (e.g., social networking posts from the user or friends of the user), the client devices 110 and 112 (e.g., sensor data 
“5. The personalization system of claim 1, wherein the requesting system provides a search autocomplete functionality for the online user, wherein the plurality of user events includes user events associated with one or more of (i) historical search events; (ii) historical search autocomplete events; and (iii) historical purchase events”, claim 5.
Further, Sinha’s system teaches computer scores for the user events,
“8. A computer-implemented method for generating personalized results for an online user, the method performed by a personalization system including at least one processor and a memory, the method comprising: receiving a plurality of user events, each user event of the plurality of user events including one or more of a transactional event and a behavioral event associated with the online user; receiving a personalization request from a requesting system, the personalization request including a plurality of intermediate results identified by the requesting system, each intermediate result …; computing a score [Examiner interprets as determining a_conversion_rate] for each intermediate result of the plurality of immediate results based at least in part on the plurality of user events, thereby generating a plurality of scores; and returning the plurality of scores to the requesting system for use in personalizing an online experience of the online user”, claim 8).

determining … the trained machine learning model based on the conversion
rate
. The propensity model may model the user propensity for a particular action. The analysis module 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method [Examiner interprets as determining an efficacy of the trained rnachine !earning model], the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods…”, paragraph 45.
“[0073] In some embodiments, evaluation engine 424 applies a machine learned model (e.g., trained by offline/batch processing 442) to each intermediate result to generate the personalization score for the intermediate result [Examiner interprets as determining an efficacy of the trained rnachine !earning model]….”, paragraph 73.
“…In other embodiments, personalization platform 400 scores each of the intermediate results but returns only a subset of the intermediate results. In one embodiment, personalization platform 400 returns only those intermediate results with a score over a pre-determined threshold Examiner interprets as determining an efficacy of the trained rnachine !earning model]…”, paragraph 76. See also Fig. 5 and associated paragraph 78); and

determining the trained machine !earning model is trained when the conversion rate is beyond a threshold value
(Sinha’s system elaborates  in propensity models to determine “[0014] Personalization may be achieved by analyzing and modeling user data. For instance, propensity models [Examiner interprets as determining an efficacy of the trained rnachine !earning model] may be developed and used to determine the likelihood of a user action. In this instance, personalization may be performed based on the likelihood of various user actions..e.g., the user may have a high propensity to purchase discounted items, as a result the user experience may be personalized to feature more discounted items”, paragraph 14 and “…For example, a propensity model may be generated using the user data. The propensity model may model the user propensity for a particular action. The analysis module 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method [Examiner interprets as determining conversion rate of the trained rnachine !earning model], the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods…”, paragraph 45.
“… personalization evaluation engine 424 accesses user data from STMF 426 and/or LTMF 428 to process request 460 with data associated with the identified user (e.g., user 105). In the example embodiment, evaluation engine 424 scores each intermediate result from the intermediate results set based on the user data to generate a personalization score for each intermediate result”, paragraph 72.
“[0073] In some embodiments, evaluation engine 424 applies a machine learned model (e.g., trained by offline/batch processing 442) to each intermediate result to generate the personalization score for the intermediate result [Examiner interprets as determining conversion rate  of the trained rnachine !earning model]….”, paragraph 73.
“…In other embodiments, personalization platform 400 scores each of the intermediate results but returns only a subset of the intermediate results. In one personalization platform 400 returns only those intermediate results with a score over a pre-determined threshold Examiner interprets as determining conversion rate  of the trained rnachine learning model]…”, paragraph 76. See also Fig. 5 and associated paragraph 78).
As to claims 12, 13, 4, 6, 18 and 19, Sinha discloses 
comprising applying the trained machine learning model across a plurality of tenants
(“…[0025] In the example embodiment, a personalization system 123 provides functionality operable to perform various personalizations using the user data, as described herein. For example, the personalization system 123 may access the user data from database servers 124, databases 126, the third party servers 130, the publication system 120, and/or other sources. In some example embodiments, the personalization system 123 analyzes the user data to perform personalization of, for example, search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products…”, paragraph 25);
wherein determining the content to display to the first user based on the generated user profile data for the plurality of users comprises: identifying first user profile data for the first user from the user profile data (paragraph 25);
and determining the content to display based on the first user profile data
what experience to show the user including…”, paragraph 56).
As to claims 3, Sinha discloses 
wherein the trained machine learning model is trained with historical session data and historical transaction data for the first online marketplace
(“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information, contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth), and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites, a user device, and so on, as well as the personalization system and components described herein”, paragraph 15);
As to claims 5, Sinha discloses 
wherein the content to display comprises creative content to display to the first user
 (“…[0031] A listing engine 206 allows sellers to conveniently author listings of items or authors to author publications. In one embodiment, the listings pertain to goods or 102. In some embodiments, the listings may be an offer, deal, coupon, or discount for the good or service. Each good or service is associated with a particular category. The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs. Furthermore, each listing for a good or service may be assigned an item identifier. In other embodiments, a user may create a listing that is an advertisement or other form of information publication [Examiner interprets as content to display comprises creative content to display]. The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126). Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product. In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page”, paragraph 31); 
As to claims 7, Sinha discloses 
the computing device is configured to receive transaction data identifying purchases by the first user in a first store, and update the first user profile data with the transaction data
(“0046] In some embodiments, the data module 340 may access real-time activity of the user along with other user data. For example, the user data may include real-time data of the user (e.g., a search query fragment), user profile information (e.g., categories of interest), and purchase history data (e.g., past purchases of particular items). The analysis module 350 may generate the personalization models based on the user data and update the personalization models using the real-time data of the user. For example, the analysis module 350 may generate the personalization model using purchase history data of the user. The personalization model may be updated with the real-time data of the user as it is received by the data module 340 (e.g., as the user navigates search results, update the personalization model). The personalization model may then be used in real-time to perform personalization for the user (e.g., determine the user's preferences such as delivery method, product price preference, and so forth)”, paragraph 46).
As to claims 14, 8  and 20, Sinha discloses comprising: 
a) receiving a request to transmit a communication to the first user with item advertisements
(“…(e.g., searching subsystem 410a) generates and transmits a personalization request 460 to personalization platform 400 and, more specifically, to personalization cluster 420. The request 460 identifies the particular user ( e.g., user 105)…”, paragraph 71 and Fig. 4); 
b) determining first user profile data for the first user based on the generated user profile data for the plurality of users
(“…The request 460 identifies the particular user ( e.g., user 105), the type of personalization to be performed (e.g., search autocomplete) identified by, for example, a model identifier ( e.g., identifying a particular model or model type to run), and…”, paragraph 71); 

(“…models may be learned by personalization platform 400. These models may be generated or updated on a periodic basis (e.g., daily, weekly) and transferred to LTMFs 428 of personalization cluster 420, or to individual LTMFs 428 of particular personalization servers 422. The offline data includes, for example, user profile badges. In the example embodiment, user profile badges include some collection of variables which indicate a user's category affinity, price affinity, or other long term results which are computed offline. This data may also include demographic data from a number of sources, globally referenced user preferences such as the user's ad choice preference…”, paragraph 67); 
d) generating the communication to the first user with the item advertisements
(“[0057] In example embodiments, the personalization system 400 performs a variety of different personalization services for the online experiences of user 105, such as personalized search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so forth….”, paragraph 57); and 
e) transmitting the communication to the first user (paragraph 57).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20150286645 (Sinha)  in view of  US PG. Pub. No. 20170109647 (Chow).

As to claims 15 and 9,  Sinha discloses wherein determining the content to display to the first user based on the generated user profile data for the plurality of users  (paragraph 56). 
Sinha does not disclose, but Chow discloses 

(“…the supportive intelligence layer intercepts the data input;3. (203) The supportive intelligence layer determines whether the data input is associated with an existing Attribute;4. (204-205) If the data input is not associated with an existing Attribute, then a new Attribute, Element Item, or Element is created for the data input; the new Attribute is defined with an initial default value equal to the input value of the data input and a zero-tolerable range of default value;…”, paragraph 22);
b) determining default content for the first user
(“[0022] Referring to FIG. 2. Each time a user enters a data input in the business software application, the learning, detection, and correction process is executed, which comprises the following steps:1. (201) An user enters data input in the business software application;2. (202) The supportive intelligence layer intercepts the data input;3. (203) The supportive intelligence layer determines whether the data input is associated with an existing Attribute;4. (204-205) If the data input is not associated with an existing Attribute, then a new Attribute, Element Item, or Element is created for the data input; the new Attribute is defined with an initial default value equal to the input value of the data input and a zero-tolerable range of default value;…”, paragraph 22);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching with the teaching of  Sinha. One would have been motivated to  provide functionality to supply a default data in order to train an intelligence business system (see Chow abstract)

Response to Arguments
Applicant’s arguments of 9/17/2021 have been very carefully considered but are not persuasive.
Remarks regarding to 112(a) and 112(b) regarding to “determining an efficacy” and “second” are withdrawn because applicant’s amendment.
Applicant argues (remarks 12-15) 
Claim Reiection under (AIA ) 35 U.S.C. §102
Applicant respectfully traverses the rejection of claims 1-8, 10-14, and 16-20 under 35
U.S.C. § 102(a)(l) as being allegedly anticipated by U.S. Patent Publication No. 2015/0286645
to Sinha ("Sinah"). See Final Office Action, pp. 11-25.
Although Applicant disagrees with the rejection, merely to expedite prosecution,
Applicant has amended independent claims 1, 10, and 16. For example, claim 1 is directed to a
"system" that includes a "computing device," where the computing device is configured to,
among other things:….As an initial point, the Final Office Action continues to mischaracterize the teachings of Sinah. For example, the Final Office Action alleges that Sinah discloses "obtaining transaction data identifying purchase transactions of at least a portion of the plurality of users for the first online marketplace" as recited in claim 1. Id., p. 8-9. (Emphsis added). The Final Office Action
notes that Sinah discloses an "analysis module 350 [that] generates various personalization
models ( e.g., models indicating a tendency or likelihood of interest in some things as compared
to others) using the user data[ where t]he personalization models may be generated using various
portions of the user data" and "a browsing session that occurred further in the past may be
further down on the timeline as compared to the most recent browsing session of the user." Id.,
p. 9. Nowhere, however, do the cited portions of Sinah disclose obtaining transaction data
identifying purchase transactions, let alone "obtaining ... transaction data identifying
purchase transactions of at least a portion of the plurality of users for the first online
marketplace" as claimed

In response the Examiner asserts that the total of  limitations and combination of them in this case have been considered  and mapped above. They are not novel. The prima facie of obviousness and the  prima facie of unpatentability established in this case are bars that prevent the patentability of this case. See MPEP 2131 rejection based in 
Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search conducted  shows that there is lack of novelty on the claimed invention therefore there is loss of a right to a patent. The prior art read on the broad claims. 

Additionally, the cited portions of Sinah further fail to teach "receive ... a content
request for content to display to a first user on a second marketplace" as recited in claim 1.
(Emphasis added). Indeed, the Final Office Action quotes portions of paragraphs [0031] and
[033], placing the term "listing data" among other quoted portions in bold. Id., pp. 15-16.
However, there is no teaching or suggestion in the cited portions of Sinah that the "listing data"
is a content request for content to display to a first user on a second marketplace, let alone
"receive ... a content request for content to display to a first user on a second marketplace, the
second marketplace different from the first marketplace ," as recited in claim 1. (Emphasis
added). Thus, for this reason alone, the rejection is improper and should be withdrawn….
In response the Examiner asserts that the limitations argued by applicant have been considered. The amendment also introduces 112 rejection because applicant is missing a fundamental step in this invention. The instant claims are not novel at all. The references are strong and the prima facie established is solid. See above mapping of the limitations along with the Examiner’s interpretation.

In addition, the Final Office Action does not allege, nor does it appear, that the cited
portions of Sinah teach any of "obtain[ing] at least a portion of at least one of session data and
transaction data for [a] first user, wherein the at least one of the session data and the transaction
data for the first user is associated with the first marketplace," and "generat[ing a user profile for
the first user based on the at least one of the session data and the transaction data for the first user
associated with the first marketplace," as now claimed.
As such, and for at least these reasons, the cited portions of Sinah necessarily fail to teach
based on applying the trained machine
learning model to at least a portion of the generated user profile for the first user," as
claimed. (Emphasis added). For example, nowhere do the cited portions of Sinah indicate that
the "models," when trained, are applied to at least a portion of a generated user profile for a user,
which was generated based on session data and purchase transactions associated with a first…
In response the Examiner asserts that all these  allegations have been considered and mapped in the rejection above. Sinha presents a robust system which teaches all the limitations in the instant claims. There is not novelty at all in the claims.

Claim Reiection under (AIA ) 35 U.S.C. §103
Applicant respectfully traverses the rejection of claims 9 and 15 under 35 U.S.C. § 103 as
being allegedly anticipated by Sinah in view of U.S. Patent Publication No. 2017/0109647 to
Chow ("Chow"). See Final Office Action, pp. 26-28.
Claim 9 depends from claim 1, and claim 15 depends from claim 10. As noted above,
Sinah fails to teach the subject matter of claims 1 and 10. Furthermore, the Office does not
allege, nor does it appear, that Chow cures the above noted deficiencies of Sinah. Thus, at least
for depending from one of claims 1 and 10, and for further reasons recited therein, claims 9 and
15 are allowable over Sinah and Chow, alone or in combination. As such, Applicant respectfully
requests withdrawal of this rejection as well.
In response the Examiner asserts that regarding to 35 U.S.C § 103 rejection, a prima facie of obviousness has been established.  Sinah and Chow references disclose all the limitations on the claims. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. 
Moreover,  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, the last amendment introduces 112 rejection because applicant is missing a fundamental step in the claims.

Applicant argues (remarks 15-23) 
Claim Rejection under (AIA ) 35 U.S.C. §101
Applicant respectfully traverses the rejection of claims 1-20 under 35 U.S.C. § 101, as
being allegedly directed to non-statutory subject matter. See Final Office Action, pp. 5-11. A
primafacie case ofunpatentability under 35 U.S.C. § 101 has not been established, and the
rejection under 35 U.S.C. § 101 is legally deficiency and should be withdrawn.
a. Applicant's claims do not "recite" an abstract idea under Step 2A, Prong 1…

The Examiner asserts that a prima facie of unpatentability has been established in this case including a facially sufficient analysis with MPEP citations. It is strong. The Examiner also used the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.
The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible. See complete and facially sufficient analysis of the rejection above.

As an initial point, the Office Action appears to be ignoring the actual claim language in
alleging the claims merely recite "generating a user profile." Indeed, none of the claims merely
recite "generating a user profiled." Moreover, in concluding that the claims "cover" the alleged
abstract idea of "generating a user profile," the Final Office Action characterizes the claimed
subject matter at an improper level of abstraction. As the Supreme Court has warned, because
"[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural
phenomena, or abstract ideas," one should "'tread carefully in construing this exclusionary
principle lest it swallow all of patent law." See Alice Corp. Pty. Ltd v. CLS Bank Int'l., 573
U.S. U.S. 208 at 216; see also MPEP 2106.04. Here, when properly analyzed, at least the quoted
elements recited by independent claim 1, even in unamended form, confine the claimed
invention to a practical application that, among other things, provides advantages over prior art
See, e.g., Specification, paras. [0003 ]-[0004].
The Examiner asserts that all the instant limitations and combination of them have been considered in the facially sufficient analysis above to establish a prima facie of unpatentability.
   
b. Applicant's claims are not "directed to" an abstract idea under Step 2A, Prong 2
Moreover, even if independent claim 1, when properly analyzed, recites any allegedly
abstract idea, which Applicant does not concede, independent claim 1 is nevertheless integrated
into a practical application of that allegedly abstract idea and as such, is not directed to that allegedly abstract idea under the 2019 Guidance….

The Examiner asserts that the prima facie of unpatentability established herein comprises certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for generating a user profile. Thus, the claim recites an abstract idea. The abstract idea is so broad that is not integrated in a practical application. In other words, the detail contained in the claims No strongly suggests they amount to a practical application of an idea, rather than effectively claiming the idea itself. See complete and facially sufficient analysis of the rejection above.

c. Applicant's independent claims amount to "significantly more" than any alleged
abstract idea under Step 2B
The Office also asserts that Applicant's claims fail to recite elements that amount to
"significantly more" than the alleged abstract idea. See Final Office Action, pp. 8-9.
Specifically, the Final Office Action asserts that "[a]s discussed with respect to Step 2A Prong
Two, the additional elements of 'first online marketplace', 'a second online marketplace';
"computer device", "memory device" and "a second computing device" amount to no more than
instructions to apply the [alleged] exception [of generating a user profile]." Id., p. 8. As an
initial point, the Office appears to improperly rely on the analysis under Step 2A, Prong 2, in
attempting to conduct an analysis under Step 2B. Moreover, the Final Office Action appears to
focus only on the claimed "first online marketplace," "second online marketplace," "computing
device," and "memory device" while ignoring the remaining claim language. Id. As such, the
rejection is improper at least for ignoring the actual claim language….

“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”,,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or
technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05 (e). for the above reasons the rejection is proper. The claims simply instruct the practitioner to implement an abstract idea with routine, conventional technology. See also MPEP 2106.05 I. THE 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No. 10643266 System and method for in-app payments. This publication discloses a device configured with a software module application programming interface programmed that defines a protocol for communicating data between an application on a device and the software module. The module receives, from an application operating on the device, a request associated with a purchase from the application, wherein the request comprises information about the purchase, receives the authorized payment data and transmits, via the software module application programming interface and to the application, the authorized payment data.

APPROACHES TO MACHINE LEARNING. 1984. Carnegie-Mellon University. This paper elaborates in machine learning as  new ways of organizing existing information. The machine learning approach reviews symbolic domains. conceptual clustering and language acquisition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/20/2021